Application to amend remittitur granted. Upon the hearing of the motion for reargument of the appeal herein, there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: The defendant-appellant argued that he had been deprived of due process of law under the Fourteenth Amendment of the Constitution of the United States in each of the following respects: (a) The denial of his motion for a new trial on the ground of newly discovered evidence and for related relief; and (b) the denial of his application on that motion to permit the State-employed psychiatrist'to be examined on his behalf. Upon the appeal herein and upon the motion for reargument thereof, there was presented and necessarily passed upon the following contention in respect of proceedings at the trial culminating in the judgment of conviction, viz.: That defendant was denied a fair trial. In respect of each of the above questions, the Court of Appeals held that there was no violation of any right guaranteed to the defendant-appellant by the Constitution of the United States. [See 304 N. Y. 662, 760.]